Exhibit 10.3




IGI LABORATORIES, INC.

NON-QUALIFIED STOCK OPTION AWARD AGREEMENT




THIS NON-QUALIFIED STOCK OPTION AWARD AGREEMENT (this “Agreement”) is made as of
May 29, 2009 (the “Effective Date”), between IGI Laboratories, Inc. (the
“Company”) and Phillip S. Forte (the “Optionee”).




WHEREAS, to compensate the Optionee for his future service to the Company and to
further align the Optionee’s personal financial interests with those of the
Company’s stockholders, the Company wishes to award the Optionee a stock option
to purchase shares of the Company’s Common Stock, par value $.01 per share (the
“Common Stock”), subject to the restrictions and on the terms and conditions
contained in this Agreement; and




WHEREAS, in consideration of the granting of that stock option the Optionee
intends to remain in the employ of the Company.




NOW, THEREFORE, in consideration of these premises and the agreements set forth
herein, the parties, intending to be legally bound hereby, agree as follows:




1.

Nature of the Option.  This Option is intended to be a non-statutory stock
option and is not intended to be an Incentive Stock Option within the meaning of
Section 422 of the Code, or to otherwise qualify for any special tax benefits to
the Optionee.




2.

Date of Grant; Term of Option.  This Option was granted on May 29, 2009 and it
may not be exercised later than May 29, 2019.




3.

Award of Option.  This Agreement evidences the grant to the Optionee of an
option (the “Option”) to purchase 110,000 shares of the Company’s common stock,
par value of $.01 per share (the “Shares”).  The Option is subject to the terms
set forth herein.




4.

Option Exercise Price.  The Option exercise price is $1.01 per Share, the Fair
Market Value (as defined below) on the Effective Date.




5.

Exercise of Option.




(a)

Right to Exercise.  The Option will become vested and exercisable if the
Optionee remains in continuous service to the Company (whether as an employee,
consultant, independent contractor or any other capacity in which he provides
services to the Company) through the applicable vesting date according to the
following schedule:




Percentage of Shares

Vesting Date:

8.33%

June 1, 2009

8.33%

September 30, 2009

8.33%

December 31, 2009

8.34%

March 31, 2010

33.33%

June 1, 2011

33.34%

June 1, 2012

















Notwithstanding the foregoing, immediately prior to but contingent upon the
occurrence of a Change in Control (as defined below), the entire Option will
become vested and exercisable, provided that the Optionee remains in continuous
service to the Company through the date of that Change in Control.




(b)

All Unvested Option Shares Forfeited Upon Cessation of Service.  Except for as
provided in Section 5(c) below, upon cessation of Optionee’s service with the
Company for any reason or for no reason (and whether such cessation is initiated
by the Company, the Optionee or otherwise), any portion of the Option that has
not, on or prior to the effective date of such cessation, become vested will
immediately and automatically, without any action on the part of the Company, be
forfeited and the Optionee will have no further rights with respect to those
Shares.




(c)

Termination by the Company Without Cause.  Notwithstanding anything contained in
this Section 5, if the Optionee’s service with the Company ceases due to a
termination by the Company without Cause (as defined below), a pro-rata portion
of the Option shall become vested, with such pro-rata portion being equal to the
quotient of (i) the number of full months that have transpired between the
Effective Date and the date of such termination, divided by (ii) 36.  For
avoidance of doubt, any portion of the Option that has previously become vested
in accordance with Section 5(a) above shall be included in the number of Options
that become vested in accordance with this Section 5(c).




(d)

Method of Exercise.  This Option shall be exercisable by written notice which
shall state the election to exercise this Option, the number of Shares in
respect to which the Option is being exercised and such other representations of
agreements as to the Optionee’s investment intent with respect to such Shares as
may be required by the Company hereunder.  Such written notice shall be signed
by the Optionee and shall be delivered in person or by certified mail to the
Secretary of the Company or such other person as may be designated by the
Company.  The written notice shall be accompanied by payment of the purchase
price and the amount of any tax withholding arising in connection with the
exercise of the Option.  Payment of the purchase price and tax withholding shall
be by check, by means of a “broker-assisted cashless exercise” conducted in
accordance with procedures permitted by rules or regulations of the Federal
Reserve Board or by such other method of payment authorized by the Company.  The
certificate or certificates for the Shares as to which the Option shall be
exercised shall be registered in the name of the Optionee and shall be legended
as required under applicable law.




(e)

Partial Exercise.  The Option may be exercised in whole or in part; provided,
however, that any exercise may apply only with respect to a whole number of
Shares.




(f)

Restrictions on Exercise.  The obligation of the Company to deliver Shares upon
exercise of the Option shall be subject to all applicable laws, rules, and
regulations and such approvals by governmental agencies as may be deemed
appropriate by the Company, including such actions as Company counsel shall deem
necessary or appropriate to comply with relevant securities laws and
regulations.  The Company may require that the Optionee (or other person
exercising the Option after the Optionee’s death) represent that the Optionee is
purchasing Shares for the Optionee's own account and not with a view to or for
sale in





-2-










connection with any distribution of the Shares, or such other representation as
the Company deems appropriate.  All obligations of the Company under this
Agreement shall be subject to the rights of the Company to withhold amounts
required to be withheld for any taxes, if applicable.




6.

Share Legends.  The following legend will be placed on any certificate
evidencing an Option Share, in addition to any other legend that may be required
pursuant to applicable law, or otherwise:




THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY ARE
SUBJECT TO THE TERMS AND CONDITIONS OF A NON-QUALIFIED STOCK OPTION AGREEMENT
ENTERED INTO BETWEEN PHILLIP S. FORTE AND IGI LABORATORIES, INC. (WHICH TERMS
AND CONDITIONS MAY INCLUDE, WITHOUT LIMITATION, CERTAIN TRANSFER RESTRICTIONS).
 A COPY OF THAT AGREEMENT IS ON FILE IN THE PRINCIPAL OFFICES OF IGI
LABORATORIES, INC.  AND WILL BE MADE AVAILABLE TO THE HOLDER OF THIS CERTIFICATE
WITHOUT CHARGE UPON REQUEST TO THE SECRETARY OF IGI LABORATORIES, INC.




7.

Change in Control.  Notwithstanding anything to the contrary set forth in this
Agreement, upon or in anticipation of any Change in Control of the Company or
any of its affiliates, the Board of Directors of the Company (the “Board”) may,
in its sole and absolute discretion and without the need for the consent of the
Optionee, take one or more of the following actions contingent upon the
occurrence of that Change in Control:




(a)

after providing reasonable advance notice of the Change in Control, cancel in
whole or in part, the Option upon consummation of the Change in Control to the
extent not exercised prior to the consummation of the Change in Control;




(b)

cancel in whole or in part, the Option in exchange for a substitute award in a
manner consistent with the principles of Treas. Reg. §1.424-1(a) or any
successor rule or regulation (notwithstanding the fact that the Option was not
intended to satisfy the requirements for treatment as an incentive stock
option); and/or




(c)

cancel the Option in exchange for fair value (as determined in the sole
discretion of the Company) which, in the case of the Shares subject to the
Option, may equal the excess, if any, of the value of the consideration to be
paid in the Change in Control transaction to holders of the same number of
Shares (or, if no consideration is paid in any such transaction, the Fair Market
Value per Share of the Shares subject to the Option) over the aggregate exercise
price of such Shares.




In the discretion of the Board, any cash or substitute consideration payable
upon cancellation of the Option may be subjected to (i) vesting terms
substantially identical to those that applied to the cancelled Option
immediately prior to the Change in Control, or (ii) earn-out, escrow, holdback
or similar arrangements, to the extent such arrangements are applicable to any
consideration paid in connection with the Company.





-3-













8.

Termination of Service.  Unless otherwise specified by the Company with respect
to the Option, any portion of the Option that is not exercisable upon
termination of service will expire immediately and automatically upon such
termination and any portion of the Option that is exercisable upon termination
of service will expire on the date it ceases to be exercisable in accordance
with this Section 8.




(a)

Termination by Reason of Death.  If the Optionee’s service with the Company or
any affiliate terminates by reason of death, the Option held by such Optionee
may thereafter be exercised, to the extent it was exercisable at the time of his
death, by the legal representative of the estate or by the legatee of the
Optionee under the will of the Optionee, for a period ending 12 months following
the date of death (or, if sooner, on the last day of the stated term of such
Option).




(b)

Termination by Reason of Disability.  If the Optionee’s service with the Company
or any affiliate terminates by reason of Disability (as defined below), the
Option held by such Optionee may thereafter be exercised by the Optionee or his
personal representative, to the extent it was exercisable at the time of
termination, for a period ending 12 months following the date of termination
(or, if sooner, on the last day of the stated term of such Option).




(c)

Cause.  If the Optionee’s service with the Company or any affiliate is
terminated for Cause: (i) the Option held by the Optionee will immediately and
automatically expire as of the date of such termination, and (ii) any Shares for
which the Company has not yet delivered share certificates will be immediately
and automatically forfeited and the Company will refund to the Optionee the
Option exercise price paid for such Shares, if any.




(d)

Other Termination.  If the Optionee’s service with the Company or any affiliate
terminates for any reason other than death, Disability or Cause, any Option held
by the Optionee may thereafter be exercised by the Optionee, to the extent it
was exercisable at the time of such termination (including by virtue of Section
5(c) above), for a period ending 90 days following the date of such termination
(or, if sooner, on the last day of the stated term of such Option).




9.

Nontransferability of Option.  This Option may not be sold, pledged, assigned,
hypothecated, gifted, transferred or disposed or in any manner either
voluntarily or involuntarily by the operation of law, other than by the will or
by the laws of descent or distribution, and may be exercised during the lifetime
of the Optionee only by such Optionee.  Subject to the foregoing, the terms of
this Option shall be binding upon the executors, administrators, heirs,
successors and assigns of the Optionee.




10.

Continuation of Service.  This Option shall not confer upon the Optionee any
right to continue in the service of the Company or any of its subsidiaries or
limit in any respect the right of the Company to discharge the Optionee at any
time, with or without Cause and with or without notice.




11.

Withholding.  The Company may withhold from any consideration payable to
Optionee any taxes required to be withheld by federal, state or local law as a
result of the grant or exercise of this Option or the sale or other disposition
of the Shares issued upon exercise of this Option.  If the amount of any
consideration payable to the Optionee is insufficient to pay such





-4-










taxes or if no consideration is payable to the Optionee, upon request of the
Company, the Optionee shall pay to the Company an amount sufficient for the
Company to satisfy any federal, state or local tax withholding requirements it
may incur, as a result of the grant or exercise of this Option or the sale of or
other disposition of the Shares issued upon exercise of this Option.




12.

Definitions.




(a)

“Cause” shall have the same meaning as set forth in the Optionee’s Employment
Agreement with the Company dated May 25, 2009 (the “Employment Agreement”).




(b)

“Change in Control” shall have the same meaning as set forth in the Employment
Agreement.




(c)

“Disability” shall have the same meaning as set forth in the Employment
Agreement.




(d)

“Fair Market Value” means, as of any date: (i) if the Shares are not then
publicly traded, the value of such Shares on that date, as determined by the
Board in its sole and absolute discretion; or (ii) if the Shares are publicly
traded, the closing price for a Share on the principal national securities
exchange on which the Shares are listed or admitted to trading or, if the Shares
are not listed or admitted to trading on any national securities exchange, but
are traded in the over-the-counter market, the closing sale price of a Share or,
if no sale is publicly reported, the average of the closing bid and asked
quotations for a Share, as reported by The Nasdaq Stock Market, Inc. (“Nasdaq”)
or any comparable system or, if the Common Stock is not listed on Nasdaq or a
comparable system, the closing sale price of a Share or, if no sale is publicly
reported, the average of the closing bid and asked prices, as furnished by two
members of the National Association of Securities Dealers, Inc. who make a
market in the Common Stock selected from time to time by the Company for that
purpose.




13.

Entire Agreement.  This Agreement represents the entire agreement between the
parties hereto relating to the subject matter hereof, and merges and supersedes
all prior and contemporaneous discussions, agreements and understandings of
every nature.




14.

Governing Law.  This Agreement will be construed in accordance with the laws of
the State of Delaware, without regard to the application of the principles of
conflicts of laws.




15.

Amendment.  This Agreement may only be amended by a writing signed by each of
the parties hereto.




16.

Execution.  This Agreement may be executed, including execution by facsimile
signature, in one or more counterparts, each of which will be deemed an
original, and all of which together shall be deemed to be one and the same
instrument.




[Remainder of Page Intentionally Left Blank]





-5-










IN WITNESS WHEREOF, the parties have duly executed this Award Agreement on the
Effective Date first indicated above.




IGI LABORATORIES, INC.







By:

/s/ Joyce Erony




Title:

Interim President and CEO







OPTIONEE




/s/ Phillip S. Forte














-6-


